Title: To John Adams from Timothy Todd, 25 June 1798
From: Todd, Timothy,Canfield, Nathan
To: Adams, John



Sir Permit—
ante 25 June 1798

the Inhabitants of the Towns of Arlington and Sandgate in the County of Benington in the State of Vermont with the greatest respect to approach the Executive and Solemnly avow those Sentiments which for Years we have Cherished and which at this time We think Criminal to Suppress—
Long have we Seen foreign Influence prevailing Endangering the Peace and Independance of our Countrey, Long have we seen with most painful Sensations the Exertions of dangerous and restless men misleading the Understandings of Our well meaning Citizens and prompting them to Such measures as would Sink the Glorey of Our Countrey and prostitute her liberties to the feet of France—
Long have we seen that Nation departing from her Specious professions of Emansipateing the Enslaved and following the Steps of Ambitious Tyrants in the road to Universal Empire and While we lamented that so maney with Intemperate Zeal Appeared willing to Sacrafice Every thing to her glory we Charitibly hoped in times like the present they would Cheerfully rally around the Standard of Government nor are our hopes blasted the Veil is now removed from their Eyes and the Spell broken Suffer Us Sir with perfect Sincerity to declare that the Executive and Government of the United States have ever had our Confidence. We have no Attachments or exclusive friendship for any foreign Nation America is Our Country—To Support such measures as our Executive And Administration have or may adopt for the safety and defence of Our National dignity and Independance We pledge our Selves and dearest Enjoyments and while we gratefully Acknowledge the goodness of Heaven for the blessings of a Constitution happily Calculated to secure our Safety and freedom and for the wisdom firmness prudence and justice by which the Government of the United States has been administered and which has been our Security from foreign bondage we ardently pray that the Invaluable life of the President may be long Continued, the term for his Usefullness protracted, his Administration prospered, and those Caroding Cares and trying Circumstances which are Inseperable from his Exalted Station receive the merited Acknowledgment of the present and Unborn Generations—
            Timy: Todd
              Nathan Canfield
              Danl. M. Baker
              Isaac Oatman
              Stanl. Leonard
              and 166 other signatures
